 ,DRIVERS & CHAUFFEURS, LOCAL UNION NO. 816, ETC.443its refusal to hire certain individuals who had been in the employ of Pike.Becauseof these considerations, according to Wallace, a strike resolution was proposed andadopted.The next morning, April 12, a picketlinewasplaced near Respondent'spremises and a number of its employees engaged in a strike.The pickets carriedsigns stating that the Respondent was "Unfair,refuses to bargain with employees'representative, Teamsters Local 492."F. R. Childers, also a representative of theUnion, testified to the same effect as Wallace.Philip Naumberg, Respondent's president, testified that on the day that the strikebegan he made no attempt to discover its cause and that he did not remember thelegend on the picket signs.I fully credit the testimony of Wallace and that of Childers concerning the unionmeeting of April 11, and find that the men voted to strike to force the Respondentto extend recognition to the Union and to bargain with it as well as to bring aboutthe hiring of former employees of Pike.Thus, as one of the causes of the strikewas Respondent's refusal to extend recognition to and to bargain with the Union,as this refusal has been found by the Board to be unlawful and in derogation ofrights secured to employees by Section 7 of the Act, it follows that the strike wascaused in part at least by Respondent's unfair labor practices. I find that the strikebeginning April 12, 1960, was an unfair labor practice strike from its inception .3I therefore do not reach the question of replacement of the unfair labor practicestrikers.RECOMMENDATIONI recommend that the Board adopt the foregoing findings and that it in considera-tionthereof amend its Decision and Order of December 19, 1961, to reflect the factthat the strike was an unfair labor practice strike and in all other respects to reaffirmthat decision.3N L R B.v.Birmingham Publishing Company,262 F 2d 2(C.A. 5)Drivers and Chauffeurs,LocalUnion No. 816,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of AmericaandMontgomery Ward and Co., Incorpo-rated.Case No. 2-CD-178. September 5, 1962ORDER QUASHING NOTICE OF HEARINGThis is a proceeding under Section 10(k) of the Act following acharge filed September 3, 1959, by Montgomery Ward and Co., Incor-porated, herein calledMontgomery Ward, alleging a violation ofSection 8(b) (4) (D) by Drivers and Chauffeurs, Local Union No.816, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called Local 816 or the Respond-ent.Specifically, the charge alleged that Local 816 had inducedand encouraged employees of Montgomery Ward and of Siclel TruckLeasing Corporation, herein called Sidel, to engage in a. strike for thepurpose of forcing Sidel to assign certain work to members of Local816 rather than to employees of Sidel, who were members of TeamstersLocal 138, herein called Local 138.A duly scheduled hearing washeld before Oscar Geltman, hearing officer, on February 3 and 24,1960,at New York City, where Montgomery Ward and Local 816 appearedand were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing uponthe issues.138 NLRB No. 58. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn June 7, 1960, the Board issued a Decision and Determination ofDispute, in which it found that Local 816 was not entitled, by meansproscribed by Section 8 (b) (4) (D) of the Act, to force or require SidelTruck Leasing Corporation to make work assignments to membersof Local 816 rather than to its own employees.'On the basis of thesubsequent Supreme Court decision in theCBScase, issued January9119619 2 Montgomery Ward filed a motion requesting that the Boardamend its Decision and Determination and make an affirmative awardof the disputed work in favor of truckdrivers represented by Local138; the Respondent opposed the motion. By order dated March 24,1961, the Board set aside its Decision and Determination of Dispute,reopened the proceeding, and directed that a further hearing be heldfor the purpose of receiving evidence to enable it to make a deter-mination of the dispute consistent with the principle established in theSupreme Court'sCBSdecision.Pursuant to that order a furtherhearing was held before Joseph I. Nachman, hearing officer, on April18 and July 25, 1961. Local 816 and Montgomery Ward appeared,,'and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on the issues.The rulings of the hearing officers are free from prejudicial errorand are hereby affirmed.Montgomery Ward and Respondent Local816 have filed briefs with the Board which have been duly considered.On the basis of the entire record as made, we make the followingfindings and conclusions :1.Montgomery Ward is engaged in commerce within the meaningof the Act.2.Local 816 and Local 138 are labor organizations within the mean-ing of the Act.3.The dispute :A. The work in disputeThis case arose in September 1959, when the business agent ofTeamsters Local 816 questioned the right of Sidel, an independenttrucking company, to use its own drivers for certain contract de-liveries; he insisted the work should instead be assigned to membersof Local 816, who had never been in Sidel's employ.The evidenceindicates that to enforce this demand, Local 816 picketed and therebysuccessfully interfered with the operations of both Sidel and Mont-gomery Ward, whose merchandise the Sidel truckdrivers in question1127 NLRB 1066.Because the Respondent failed to comply with the Board's determination, 'the ActingRegional Director thereafter issued a complaint upon which a hearing before a TrialExaminer opened on October 4, 1960.That bearing stands indefinitely postponed2N.L.R.B. v. Radio and Television Broadcast Engineers Union, Local 1212(ColumbiaBroadcasting System),314 U.S. 573.s Although Local 138 was informed of the proceeding and invited to appear and partici-pate therein,it did not appear or in any manner participate in the hearing. DRIVERS & CHAUFFEURS, LOCAL UNION NO. 816, ETC.445were delivering.The charge was filed by Montgomery Ward, and itsultimate purpose was to declare illegal, and thereby restrain, thepicketing of both employers.The picketing continued until aboutSeptember 19, when it ceased pursuant to a temporary restrainingorder issued by the Federal district court .4B. Applicability of the statute and the posture of the caseAt the time of the original hearing in this case, the only factorswhich the Board considered, and consequently the only elements whichwere litigated, were collective-bargaining agreements and Board certi-fications which might be pertinent.Other considerations, such as thecustom and practice of the employer involved and of the industrygenerally were deemed irrelevant and therefore excluded from therecord.These factors, under the newCBSruling, are now very ma-terial to a proper determination of the dispute. It was primarily forthis reason that the case was remanded for further inquiry 2 yearsafter the incident which triggered the charge.We now know that thefactual circumstances which provoked the strike and upon which anyintelligent determination of the dispute must rest have changedradically.For some time before September 1959, Montgomery Ward usedMetropolitan Trucking Company, an independent trucker, to deliveritsmerchandise.Metropolitan's truckdrivers were represented incollective bargaining by the Respondent Teamsters Local 816.Mont-gomery Ward terminated its arrangement with Metropolitan and onSeptember 1, 1959, contracted to have its merchandise delivered in-stead by Sidel, an entirely separate trucking company.Sidel's driv-ers were represented by Teamsters Local 138.As set out in the chargeand in the original notice of hearing, the work dispute was betweenMetropolitan's drivers, on whose behalf the Respondent claimed, andthe drivers employed by Sidel.At the first hearing, in February1960, neither Sidel nor Local 138 appeared; thus there was urgedneither Sidel's prerogative to use its own drivers, nor any claim forwork on behalf of its employees by their collective-bargaining agent,Local 138.At the reopened hearing, a year and a half later, it developed thatbetween March and July 1961, Montgomery Ward again changed its4 At: the time of the events,3 years ago,Montgomery Ward also filed charges againstLocal 816 under Section 8(b) (4) (A)and (B)of the Act,on the theory that the picketingofMontgomery Ward constituted an illegal secondary boycott because that company wasa neutral to the quarrel between Local 816 and Sidel, the employer which Local 816 wasattempting to coerce into making a change in work assignment.In that proceeding(Case No. 2-CC-525)the Board'found that-the picketing of Montgomery Ward was aviolation of Section 8(b) (4) (A)and (B)and ordered Local 816 to cease and desist fromsuch conduct(127 NLRB 1059).The Board's Order was enforced in the Circuit CourtofAppeals for the Second Circuit (292 F. 2d 329)and the Supreme Court deniedcertiorari(368 U.S. 953). 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtruck delivery contractor and was using instead Custom Truck RentalCorporation to deliver its merchandise. Its contract with Customwas in effect on July 25, 1961, and if there has been any further suchchange thereafter, the Board has not been so advised.Custom's driv-ers are represented by still another union, Teamsters Local 807.While the proceeding was still awaiting decision after the secondhearing, a period during which the ramified legal implications of theCBSdecision were being extensively appraised by the Board, we wereapprised of a further development having a material bearing uponthe case as a whole.On March 23, 1962, Teamsters Local 816 fileda written disclaimer with the Board, stating unequivocally that it nolonger claims the work in dispute for its members. Sidel TruckingCompany, Custom Truck Rental Company, and Teamsters Local 807were all served with copies of this disclaimer and none of them filedany papers in response thereto.On June 20,1962, Montgomery Wardsent a letter to the Board requesting that Local 816's disclaimer beignored.C. Administrative decision to quash notice of hearingWe believe that no useful purpose would be served by continuing toprocess this case and that the policies of the Act would not be fur-thered by attempting to make a definitive assignment of the work indispute at this late date.The pertinent facts have so changed withthe passage of 3 years that an affirmative award by this Board nowwould be a meaningless gesture.Sidel was the primary employer whose right to assign the work toone of two competing groups of employees was put in question byLocal 816's claim, and the issue, as framed by the pleadings and aslitigated at the hearings, pointed to that one question.But Sidel in1961 gave up its delivery contract with Montgomery Ward, is nolonger the employer in a position to assign or withhold any disputedwork, and therefore has no further concern with this entire proceed-ing.Custom was a stranger to the dispute at the time it arose andthere is no indication that at any time from 1961, when it took overthe delivery of Montgomery Ward merchandise, to this day, therehas been any demand or improper pressure upon it or its employeesto compel it to change any work assignment it may have made.WithSidel's disappearance from the picture before us, Teamsters Local 138,which represented Sidel's employees only and therefore was thespokesman for one of the two groups of employees involved, also haslost all interest in the eventual outcome of this proceeding.AndTeamsters Local 807, the bargaining agent of Custom's drivers, whoat the moment are delivering Montgomery Ward's merchandise, wasnever really a party to the proceeding.But this is the later organiza- WILLIAM J. BURNS INT'L DETECTIVE AGENCY, INC.447tion which would, in fact, be affected by any further steps which mightbe taken here.And finally, there is the fact that Local 816 has indeed disclaimedany further demand for the work in question. In these circumstances,as almost 3 years have passed since the events occurred, as the Em-ployer and the Union then involved no longer have any interest inthis proceeding or could in any way be affected by our decision, as.the present employer and the union of its employees are virtualstrangers to the alleged illegal conduct which formed the basis of thecharge in the first instance, and as the Respondent has abandonedany further claim to the disputed work, we shall quash the notice ofhearing and discontinue the entire case.We are not hereby to betaken as passing judgment upon any of the contentions urged by theparties at any stage of the proceeding.[The Board quashed the notice ofhearing issued in this case.]The William J. Burns International Detective Agency, Inc.andL.Harry Dadmun and Joseph F. Rodrigue,lPetitionersandIndependent Union of Plant Protection Employees.Case No.1-RD-376.September 5, 1962DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis Shuman, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].Upon the entire record, the Board finds : 21.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'The Union (IUPPE) resists the inter-'The posthearing request of Petitioner Rodrigue to withdraw is denied inasmuch asCopetitioner opposes this withdrawal.The fact that the latter may no longer be a mem-ber of the bargaining unit is immaterial under Section 9(c) (1) (A)of the Act.z The motion to consolidate this proceeding with Case No. 2-RC-11954 is denied becausethe parties in the two cases are not the same.However,we take administrative noticeof the other proceeding.See paragraph 2, below3 The Petitioners assert that the Union,the certified bargaining agent for the employeeshere concerned,isno longer the bargaining representative as defined in Section 9(a) ofthe Act.From the record it appears that the Union was certified by the Board on May 12,1960, as International Independent Union of Plant Protection Employees,138 NLRB No. 51.